DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior arts of record, in combination or individual, show or make it obvious a Circular Polarization Frequency Selective Surface (CPFSS) unit (see fig. 1, 106) comprising a plurality of CPFSS basic elements, (see fig. 3), a first set of rectangular frames, and a second set of rectangular frames; wherein the plurality of CPFSS basic elements arranged in a planar arrangement of rows and columns, wherein each of the basic elements comprises a rectangular substrate made of a dielectric material, wherein the substrate comprises a first symmetric line parallel to a first side of the substrate and a second symmetric line parallel to a second side of the substrate, wherein the first and second symmetric lines are orthogonal to each other; the first set of rectangular frames disposed on a first side of the substrate; the second set of rectangular frames disposed on a second side of the substrate; and wherein at least one frame of each of the first set of rectangular frames and at least one frame of the second set of rectangular frames are disposed one within the other, and both frames of each of the sets of frames are disposed symmetrically with respect to the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

January 27, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643